

Exhibit 10(g)
SOUTHERN NATURAL GAS COMPANY
SERVICE AGREEMENT UNDER RATE SCHEDULE CSS
CONTRACT CODE: SSNG1
EXHIBIT A










TYPE
 


SERVICE
TYPE
CODE
 




MSQ
(Mcf)
 




MDIQ
(Mcf) (1)
 




MDWQ
(Mcf) (1)
 




START
DATE
 




PRIMARY
TERM
 


PRIMARY
NOTICE
REQUIRED
 




EVERGREEN
TERM
 
EVERGREEN
NOTICE
REQUIRED
Company's Muldon Storage Field
located in Monroe County, Mississippi,
and/or the Bear Creek Storage Field
located in Bienville Parish, Louisiana
 
1
 
12,464,074
 
95,878
 
251,679
 
1-Nov-1993
 
31-Aug-2017
 
365 DAYS
 
YEARLY
 
365 DAYS
Total Maximum Storage Quantity (Mcf):
 
12,464,074
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









By:
/s/ Dudley C. Reynolds
By:
/s/ Janice H. Parker
 
 
ALABAMA GAS CORPORATION
 
SOUTHERN NATURAL GAS COMPANY, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
Effective Date: ___1/15/14______________________
 
 
 
 
Supersedes the previous Exhibit A
 
 
 



(1) Shipper's MDIQ and MDWQ shall be subject to adjustment each day based on the
quantity of gas Shipper has in storage pursuant to the ratchet percentages set
forth in Rate Schedule CSS.

